United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.go








NIXON & VANDERHYE, PC
901 NORTH GLEBE ROAD, 11TH FLOOR
ARLINGTON, VA 22203

In re application of Dennis R. Burton et al.		:
Serial No. : 16/726,453				:  DECISION ON PETITION
Filed:  December 24, 2019				:
Attorney Docket No.:  6765-0700			:

This is in response to applicant’s petition, filed November 17, 2021 under 37 CFR 1.84(a), to accept color photographs. 

Applicant has fulfilled all the requirements of 37 CFR 1.84(a).  

Applicant’s petition is GRANTED.




/Jean Witz/
Supervisory Patent Reexamination Specialist
Central Reexamination Unit 3991